NO. 07-11-0395-CV

                                   IN THE COURT OF APPEALS

                            FOR THE SEVENTH DISTRICT OF TEXAS

                                             AT AMARILLO

                                               PANEL B

                                           OCTOBER 20, 2011


                        In the Interest of K.L.S., V.C.S. and C.R.S., Children
                                  ___________________________

                   FROM THE 223rd DISTRICT COURT OF GRAY COUNTY;

                      NO. 36245; HONORABLE LEE WATERS, PRESIDING


                                           Order of Dismissal


  Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Appellant Connie Smith filed a notice of appeal on October 6, 2011.              However,

appellant did not pay the $175 filing fee required under Texas Rule of Appellate Procedure 5.

Nor did she file with us an affidavit of indigence per Texas Rule of Appellate Procedure 20.1.

By letter from this Court dated October 7, 2011, we informed appellant that the filing fee had not

been paid and that the failure to cure the default within ten days may result in a dismissal of her

appeal.   TEX. R. APP. P. 42.3(c); see Holt v. F. F. Enterprises, 990 S.W.2d 756 (Tex.

App.–Amarillo 1998, pet. ref=d). The fee was not so paid.           Nor did appellant tender an

affidavit of indigence within that time.

       Because appellant has failed to pay the requisite filing fees as directed by the court, we

dismiss the appeal pursuant to Texas Rule of Appellate Procedure 42.3(c).

                                                   Per Curiam